Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 29, 2020                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  158663
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth T. Clement
            Plaintiff-Appellee,                                                                        Megan K. Cavanagh,
                                                                                                                        Justices

  v                                                                 SC: 158663
                                                                    COA: 336058
                                                                    Macomb CC: 2015-002617-FC
  TROY ANTONIO BROWN,
           Defendant-Appellant.

  _________________________________________/

         By order of February 4, 2020, the prosecuting attorney was directed to answer the
  application for leave to appeal the October 18, 2018 judgment of the Court of Appeals.
  On order of the Court, the answer having been received, we DIRECT the Macomb
  County Prosecuting Attorney to file an additional response within 28 days of the date of
  this order that addresses whether, in light of all the evidence presented in this case, the
  uncorrected testimony of Detective-Sergeant Robert Eidt that the defendant was the one
  who said that the truth was somewhere in the middle, as repeatedly reinforced by the trial
  prosecutor, “could in any reasonable likelihood have affected the judgment of the jury.”
  People v Smith, 498 Mich. 466, 476 (2015).

         The application for leave to appeal remains pending.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 29, 2020
           s0420
                                                                               Clerk